In a proceeding under article 78 of the Civil Practice Law and Rules, instituted by petitioner, who is the defendant in a certain criminal action now pending in the County Court, Rockland County: (a) to annul certain orders of said court relating to said action; and (b) to transfer certain pretrial motions and trial of the action to the Supreme Court, Rockland County, the respondents, the said County Court and the District Attorney of Rockland County, severally move to dismiss the petition, pursuant to subdivision (f) of section 7804 of the Civil Practice Law and Rules, as insufficient in law; and the petitioner cross-moves to dismiss such motions. The respondents' motions to dismiss the petition are granted; proceeding dismissed. Petitioner’s cross motion is dismissed as academic. Beldock, P. J., Ughetta, Christ, Rabin and Hopkins, JJ., concur.